Citation Nr: 0114068	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-18 001	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for burn scars of the left 
leg, foot and arm.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1946 to 
August 1947.  He had an additional period of active military 
service from August 1948 to April 1953.  It is noted that the 
veteran is the recipient of a Purple Heart medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 RO decision, which denied the 
veteran's claim of service connection for burn scars of the 
left arm, leg and foot.


REMAND

In June 1999, the RO received the veteran's claim of service 
connection for burn scars of the left arm, leg and foot.  A 
service medical record dated in October 1950 reflects the 
veteran's first references to sustaining burns, wherein he 
advised his examiner that the soles of his feet had been 
burned with gasoline while he was captured and being held by 
the Koreans.  The veteran further advised that he was 
liberated, and he returned to duty without any medical care 
because none was required.  At this time, the examiner noted 
the absence of any burn scars.

The veteran's post-service medical records, dated in the 
1980s, indicate that burn scars were later identified in 
subsequent examinations of the veteran; however, the nature 
and etiology of these scars was never determined.  In this 
regard, it is noted that the veteran had combat service as 
evidenced by his Purple Heart; however the issue of whether 
or not the veteran sustained burns as the result of being 
held captured by the Koreans, while in service in November 
1950, or whether he sustained the burns in an alternative 
manner, remains unclear.  Currently, the record reflects that 
the RO submitted a request for the veteran's personnel files 
in June 1999, but it appears that there was no response.  
Consequently, this case must be remanded for clarification 
and further development.  In addition, this case presents 
issues that must be resolved on the basis of expert medical 
opinion.  Colvin v. Derwinski, 1 Vet.App. 171 (1991).  The 
veteran has not yet undergone a VA compensation examination 
in regards to his claim of service connection for burn scars 
of the left arm, leg and foot.  Therefore, an examination is 
warranted to assist in resolving the medical questions 
presented in this case.

In addition to the reasons for remand noted above it is noted 
that, there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

The law requires full compliance with all orders in this 
remand Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions. 

2.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

3.  The RO must attempt to obtain and associate 
with the claims folder all relevant private and VA 
treatment records that have not already been made 
part of the claims folder.  If any such records are 
unavailable, the reasons for the unavailability 
must be documented.

4.  The RO should obtain from the Social 
Security Administration (SSA) the records 
pertinent to the claimant's claim for SSA 
disability benefits, as well as the 
medical records relied upon in granting 
the claim.  If any such records are 
unavailable, the reasons for the 
unavailability of these records must be 
documented.

5.  The RO should also attempt to obtain 
all of the claimant's service medical and 
personnel records with assistance from 
the National Personnel Records Center 
(NPRC).  If any such records are 
unavailable, the reasons for the 
unavailability of these records must be 
documented.

6.  The U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) 
should be requested to provide any 
information which might corroborate the 
veteran's alleged 1950 in-service 
captivity.  The RO should specifically 
obtain the unit history for the Company 
A, 526th Armored Infantry Battalion in 
order to determine whether any 
individuals were held captive in November 
1950 by the Koreans for any period of 
time. This summary and all associated 
documents should be sent to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, VA 22150.

7.  The RO should schedule the veteran 
for a VA examination.  All studies deemed 
appropriate should be performed and all 
findings should be set forth in detail.  
The examiner must review the entire 
claims folder and a copy of this remand 
prior to the examination.  In the report 
of the examination, the examiner should 
respond specifically to each of the 
following items:

(a.)  Does the veteran have burn scars on 
his left arm, leg, and foot?

(b.)  In the examiner's medical opinion, 
are the veteran's scars consistent with 
his alleged history of having been burned 
while in captivity approximately 50 years 
ago?

(c.)  For each identified burn scar, the 
examiner should state a medical opinion 
as to the date of onset of such.

(d.)  For each identified burn scar, the 
examiner should indicate whether it is at 
least as likely as not that such is 
etiologically related to any disease or 
injury the veteran had in service, 
including his alleged captivity by the 
Koreans in November 1950.

If the examiner determines that it is not 
feasible to respond to any of the above 
items, the examiner should explain why it 
is not feasible to respond.

The veteran must be properly informed of 
his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

8.  After the development requested above 
has been completed, the RO should review 
the claims folder and ensure that all the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.

9.  The RO should readjudicate the 
veteran's claim based on all of the 
evidence on file.  All appropriate laws 
and regulations should be applied.  If 
the benefit being sought by the claimant 
is not resolved to his satisfaction, he 
and his representative should be sent a 
supplemental statement of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
claimant until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




